Citation Nr: 0912712	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1981 to 
January 1985.  He died in March 2006 at age 42, and the 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
the cause of the Veteran's death.  For reasons provided 
below, the case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



REMAND

The Veteran served in the US Navy aboard nuclear submarines 
from 1981 to 1985.  He died in March 2006, and the death 
certificate lists cause of death as cardiac arrest due to or 
a consequence of risk factors including diabetes and obesity.  
Obesity is not a primary disease for VA compensation 
purposes.  In the evidence presently on file, heart disease 
and diabetes were not shown during or to a compensable degree 
within one year after the Veteran was separated from service.  
The appellant, the Veteran's surviving spouse, claims that 
the Veteran's death is causally attributable to his known and 
documented exposure to ionizing radiation aboard nuclear 
submarines during his 4-year period of military service.  

Neither heart disease nor diabetes are listed as either 
presumptive diseases attributable to ionizing radiation under 
38 C.F.R. § 3.309(d) (2007), or radiogenic diseases listed at 
38 C.F.R. § 3.311(b)(2) (2007).  

Under 38 C.F.R. § 3.311(b)(4) if a claim is based on a 
disease other than those listed as radiogenic under this 
section, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  

The RO found that the appellant had failed to submit such 
evidence to show that heart disease and/or diabetes could be 
considered as causally related to the Veteran's exposure to 
ionizing radiation, based essentially on their assessment 
that the Veteran's documented exposure aboard the USS Groton 
during service of .089 Rem was a very low dose, and because 
the scientific and medical literature submitted by the 
appellant only tended to indicate that heart disease and 
diabetes could possibly be causally related to high doses of 
radiation only.  

However, while adjudicators at both the RO and the Board have 
a certain level of experience in reviewing and adjudicating 
claims with respect to ionizing radiation, it is well 
established in multiple cases issued by the US Court of 
Appeals for Veterans Claims (Court) that scientific or 
medical judgments may not be made by VA adjudicators, but 
must be made by experts in the field.  Adjudicators may not 
rely on their own personal experience in deciding cases of 
medical or scientific complexity such as the one at issue in 
this appeal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board reviewed the medical and scientific literature 
presented by the appellant in advancing her claim and finds 
that this literature does include discussion of actual causal 
connection between radiation and listed risk factors of 
death.  The Board finds that the appellant has substantially 
complied with the regulatory requirements for her appeal to 
be referred for the opinion(s) provided for at 38 C.F.R. 
§ 3.311(c) (2007).  

Additionally, although the appellant provided signed and 
properly completed releases for the release of private 
medical records covering a significant portion of the 
Veteran's post-service treatment for a variety of problems 
that ultimately resulted in his death, the RO concluded that 
these records could not substantiate her claim that the 
Veteran's death was attributable to radiation exposure.  
While this may indeed be the case, the Board finds that these 
records should certainly have been collected for 
consideration since there is no way of actually knowing 
whether or not they might contain some information or 
evidence which could substantiate her claim, or some 
particular aspect of her claim.  

This problem is further confused by the fact that the RO and 
the appellant referred to the listing of immediate cause of 
death as cardiac arrest throughout this appeal as evidence of 
heart disease, when ordinarily a listing of cardiac arrest as 
the immediate cause of death means nothing more than an 
individual's heart stopped due to or as a consequence of 
actual medical factors leading to death.  However, because 
the claims folder does not now include all of the Veteran's 
post-service treatment records and terminal hospitalization 
records, the Board is simply unable to determine whether the 
listing of cardiac arrest as the immediate cause of death was 
simply meant to note that the Veteran's heart stopped, or 
whether it was meant to document that the Veteran's death was 
causally related to some form of heart disease or 
abnormality, which these records will certainly disclose.  
Indeed, the medical and scientific evidence submitted by the 
appellant tends to reveal that ionizing radiation may have a 
greater causal impact in heart disease than it might have on 
diabetes, and the record as it stands now is unclear to what 
extent, if any, that heart disease played any role in the 
Veteran's death.  

The appellant has also advanced various arguments about 
whether or not the Veteran served during a period of 
recognized wartime service, and alleges that during military 
service, the veteran was briefly held captive in a foreign 
country where he received physical injuries and for which he 
may have been awarded a Purple Heart Medal.  It is clear to 
the Board that all of the Veteran's service treatment and 
personnel records have been collected for review, and there 
is written notice from the officials of the Department of the 
Navy which categorically state that all known available 
evidence has been produced.  There is simply no basis or 
reason to continue in any effort to search for records 
revealing an assault or injuries received in such an assault 
which are not otherwise documented in the service treatment 
records or the service personnel records.  There is certainly 
no evidence that the Veteran's death was in any way 
attributable to an assault which took place in service.  The 
central contention and focus in this appellant's appeal is 
the question presented as to whether the Veteran's documented 
exposure to a known quantity of ionizing radiation caused or 
significantly contributed to his death.  That will be the 
focus of this remand for additional evidentiary development.

The case is REMANDED to the RO for the following action:  

1.  Initially, the RO should immediately 
use the signed and fully completed 
medical releases on file to collect all 
available private medical records which 
the appellant identified therein.  If 
those releases are not complete or 
expired or are otherwise insufficient, 
the RO should take whatever action is 
necessary to have the appellant again 
provide medical releases for all private 
medical evidence she wishes VA to 
consider in advancing her appeal.  
Thereafter, the RO should collect all of 
this evidence, including all records of 
the Veteran's treatment for diabetes and 
records of terminal hospitalization for 
inclusion in the claims folder.  

2.  After completing the above 
development, the Board notes that there 
is no necessity for requesting a dose 
estimate, since the Veteran's actual 
lifetime exposure to ionizing radiation 
is documented in service personnel 
records already on file.  However, after 
all other information is collected and 
placed in the claims folder, the appeal 
must be forwarded for review and 
production of opinion(s) by the VA 
Undersecretary for Benefits in accordance 
with the provisions of 38 C.F.R. 
§ 3.311(c).  In accordance with that 
regulation, it is up to the 
Undersecretary for Benefits to determine 
whether or not the appeal warrants 
referral for an advisory medical opinion 
from the VA Undersecretary for Health (or 
in certain cases to an outside 
consultant).  The response by the VA 
Undersecretary for Benefits (and any 
additional advisory opinion) must be 
added to the claims folder when 
completed.  

3.  After completing the above 
development, the RO should again address 
the issues presented on appeal.  At this 
time, the RO should specifically address 
whether or not, based on a review of the 
evidence obtained on remand, whether the 
immediate cause of cardiac arrest listed 
on the death certificate actually 
referred to some form of underlying heart 
disease or abnormality, or simply was 
noted as a reflection that the Veteran's 
heart stopped, in which case heart 
disease or abnormality would not be an 
issue in this case, whether attributable 
to ionizing radiation or otherwise.  It 
does at this point appear that diabetes 
and obesity were the clearly identified 
factors leading to the Veteran's death in 
accordance with the limited evidence 
presently on file, and the death 
certificate.  After reviewing all of the 
evidence on file, including evidence 
collected on remand from the processing 
of medical releases and any opinions 
obtained from the VA Undersecretary of 
Health, the RO must again address the 
appellant's appeal.  If the decision is 
not to her and the representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The appellant 
need do nothing until further notified, 
except she should be prepared to assist 
the RO in any way in obtaining all 
relevant private medical evidence which 
was not previously collected by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2004, Pub. L. No. 108-183, § 707 (a), (b), 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. 
§§ 5109B, 7112.  

	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100 (b) (2007).

